Citation Nr: 1510239	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck injury, to include cervical spine arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, an August 2012 rating decision granted service connection for degenerative joint disease (DJD) of the lumbosacral spine with intervertebral disc syndrome (IVDS) (claimed as due to an inservice injury). 

The Veteran and his spouse testified at an August 2013 videoconference hearing.  A transcript of that hearing is record.  

When the case was previously before the Board in April 2014, it was remanded for additional development.

In December 2014, subsequent to the issuance of the most recent (November 2014) supplemental statement of the case, additional private medical evidence was received.  While the Veteran did not submit a waiver of initial consideration of such evidence by the RO, this additional evidence does not appear to be relevant to the issue on appeal.  In any event, as the claim is being remanded for other reasons, the RO will have the opportunity to consider this evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he injured his cervical spine during service when an armored personnel carrier (APC) rolled over twice during war games at Fort Carson, Colorado.  This was the same injury that caused his now service-connected lumbosacral DJD and IVDS.  Immediately after the injury, he was medevac'd to a medical facility at Ft. Carson and although he was not hospitalized, he was restricted from duty for three days, and put on light duty for a period after that.  He testified that a post-service motorcycle accident in 2011 had only caused a light contusion.  Further, at the videoconference the Veteran's service representative requested a VA cervical spine examination to determine if there was a nexus regarding the events in the service and the Veteran's current neck condition. 

The service treatment records contain only a single clinical record from the U.S. Army Hospital in Ft. Carson, Colorado, dated in March 1977, which states that a truck had rolled over and the Veteran had low back and right lower leg pain.

Pursuant to the directives in the April 2014 remand, the Veteran underwent a VA examination in May 2014.  The examiner opined that because there is no evidence in the service treatment records of a neck injury and there is no other evidence in the service treatment records of neck pain, chronicity is not established.  Moreover, the examiner noted that the Veteran had reported that he received Worker's Compensation for a post-service work-related neck injury.  As such, the examiner opined that it is less likely as not that the Veteran's cervical spine disability is related to service, including the overturned vehicle accident, and instead the cervical spine disability is due to the post-service Worker's Compensation injury. 

A review of the record reflects that the Worker's Compensation injury records are not in the claims file.  These records are relevant to the instant claim.  As such, a remand is required so that they may be obtained. 

The Board also notes that in the April 2014 remand, the examiner was instructed to consider the Veteran's statements that he injured his neck in service and had continuous neck symptoms that he treated with OTC medications ever since.  While the examiner acknowledged that the Veteran had made such statements, the examiner's negative opinion was based upon the lack of documentation of a neck injury in the service treatment records.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon an inaccurate factual premise, as it does not take into account the Veteran's statements that he injured his neck during service and had neck problems ever since.  Moreover, although the examiner opined that the current neck disability is due to the Worker's Compensation injury, because the Worker's Compensation records are not in the claims file, they were not reviewed by the examiner.  As such, a remand is necessary to obtain a medical opinion which considers the Veteran's lay statements and any additional Worker's Compensation records which may be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the name and address of all medical providers by whom he was treated in relation to the Worker's Compensation neck injury referenced in the May 2014 VA examination report.  The Veteran should also identify his employer at the time, and provide their address.  Finally, the Veteran should provide authorization necessary to obtain such records should be requested from the Veteran.
 
2.  Thereafter, the RO should contact the Veteran's employer at the time of the Worker's Compensation claim and obtain all employment records concerning the neck injury and claim, and records of treatment the Veteran might have received in relation thereto.  
 
3.  The RO should then obtain the Veteran's Worker's Compensation records from the appropriate source(s), to include any medical reports associated with it.

Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).
 
4.  After all outstanding records have been associated with the claims file, send the claims file, to include a copy of this remand to the May 2014 VA examiner in order to obtain an addendum opinion regarding the nature and etiology of the Veteran's cervical spine disorder.  

The examiner must review the entire claims file, to include any newly obtained evidence (including any Worker's Compensation records obtained on remand), and then must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently or previously diagnosed cervical spine disability is etiologically related to service to include the overturned vehicle accident.  For the limited purpose of this examination, the examiner must ignore the lack of documentation in the service treatment records of neck complaints or findings and must assume the Veteran did injure his neck in the in-service accident and that he had neck problems ever since service which he treated with OTC medication.

The examiner must provide a complete rationale for all opinions stated.

If the May 2014 VA examiner is unavailable, the opinion should be obtained from another suitable examiner.  If the new examiner determines that a new VA examination is required, then one should be scheduled.

5.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




